DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are currently pending in the application.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, lines 3-4, recites “a plurality of pipes made of first material”, which should be revised to: --a plurality of pipes made of a first material-- .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0214017, cited in the Information Disclosure Statement filed 04/23/2020) in view of Coates (US 4,272,255).
Regarding independent claim 1, Murphy discloses a furnace/boiler wall (Para. 0004, the invention is directed towards a tube wall for a furnace or a variety of boilers) formed of a plurality of pipes 36 through which a cooling medium (“high pressure water”) flows, the plurality of pipes being made of a first material (Para. 0004, materials for the pipes include “carbon steel, low alloy steels, or ferretic steels”) and being arranged side by side (Murphy Fig. 3), at least a part of the wall comprising: 
weld beads” forming a “weld overlay 34” upon the pipes 36) stacked on a periphery of each of the pipes 36 and made of a second material having higher corrosion resistance than the pipes (Para. 0006, “Providing a corrosion heat resistant coating of a high-temperature corrosion-resistant alloy by a weld overlay cladding is a generally known, cost-effective, method of protecting heat exchange surfaces, such as membrane surfaces, screen tubes, and superheater/reheater tubes in the upper furnace of the boilers”; Para. 0008); 
a board 38 (“referred to as “fins”, Para. 0039, Murphy Fig. 3) disposed between the outer peripheral portion and an adjacent outer peripheral portion; and 
a welded portion coupling the outer peripheral portion and the board (Murphy Fig. 3, the weld overlay is welded to the board as shown, hence coupling them together), 
wherein the outer peripheral portion and the board constitute a wall surface that separates an internal space and an external space from each other (the wall is for a boiler, which naturally has an internal space experiencing high temperature and an external space), and 
the outer peripheral portion covers an entire region of the pipe in a circumferential direction (Fig. 3, Para. 0039, the outer peripheral portion/weld overlay covers the pipe 180 degrees on both sides of the pipe).
Murphy fails to explicitly disclose that the wall is a gasifier wall (Murphy does mention the wall structure can be used in other applications, such as “chemical process vessels”, Para. 0002).
Coates teaches a gasifier that includes a water-cooled pipe wall 17 comprising a plurality of pipes 17a connected by boards 17d (“fins”) welded to the pipes (Coates Fig. 2, Col. 2, ln. 57-63, “Tubes 17 are preferably interconnected by fins 17d extending longitudinally of respective tubes 17 as an integral part thereof and welded along their lengths to respective immediately adjacent tubes so as to provide an imperforate annular wall surrounding and enclosing heat recovery chamber 13”).  Coates further teaches the need for cooling and heat recovery within the gasifier, achieved by use of a “water-wall type of heat exchanger” (Col. 1, ln. 41-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied the wall of Murphy to a gasifier, thereby forming a gasifier wall, since according to Coates, it is well-known that gasifier walls require intensive cooling, as well as protection against the high temperatures and pressures within the gasifier (Coates Col. 1, ln. 41-54).  Murphy’s pipewall structure would provide cooling for a gasifier wall (via “water-wall type” cooling), while also providing improved corrosion resistance of the heat transfer pipes by virtue of a weld overlay comprising of a high corrosion resistant material (Murphy Para. 0006, 0008-9) with improved durability and reduced corrosion fatigue cracking (Murphy Para. 0028).
Regarding claim 2, Murphy in view of Coates teaches the gasifier wall according to claim 1, but fails to teach wherein the board is made of a third material having higher corrosion resistance than the pipes.  Murphy does discuss the boards 38 may have a portion of weld overlay, the weld overlay providing the corrosion resistance same as the plurality of pipes (Para. 0039).
Note, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
It would have been obvious to one of ordinary skill in the art at the time the invention was field to form the boards of Murphy in view of Coates from a material having a higher corrosion resistance than the pipes, since selecting a known material on the basis of its suitability Id.).  Consequently, one skilled in the art would know to form the boards from some material having a suitable corrosion resistance (e.g. higher than that of the pipes themselves), to improve the durability and longevity of the overall wall assembly.  Note, the weld overlay on the boards themselves could also be construed as the “third material”, which would possess the higher corrosion resistance than the pipes (the claim does not explicitly require the third material is different than the second material).
Regarding claim 3, Murphy in view of Coates teaches the gasifier wall according to claim 1, but fails to teach wherein gas of 1,500°C or higher passes through the internal space. 
Coates teaches that reaction temperatures within the gasifier can reach up to 3200°F (or 1760°C; Col. 1, ln. 58-65, “The latter stage is positioned immediately below the heat recovery stage, and such heat recovery stage is made sufficiently elongate to substantially insure solidification of molten slag globules prior to discharge into the water-quench stage, i.e. to reduce temperatures to a range of from about 1300° to about 1800°F. from the reaction temperature of from 1800° to 3200°F”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have gas of 1,500°C or higher pass through the internal space of the gasifier, as taught by Coates, in the gasifier of Murphy in view of Coates, since Coates teaches that high-
Regarding claim 4, Murphy in view of Coates teaches the gasifier wall according to claim 1, and Murphy further teaches wherein the internal space is a corrosive atmosphere (the interior of the furnace/boiler would be a corrosive atmosphere), and the external space is a non-corrosive atmosphere (the space external to the furnace/boiler would be non-corrosive since no combustion is taking place external to the vessel).  Coates also teaches a gasifier having a corrosive internal space and a non-corrosive external space, since the internal space is where the combustion of carbonaceous material is taking place (Coates, Col. 3, ln. 51-66).  Such conditions are routine in the art of gasifiers.
Regarding claim 5, Murphy in view of Coates teaches the gasifier wall according to claim 1, and further teaches wherein gas having a temperature higher than a temperature of gas in the external space flows in the internal space (the internal space of a gasifier is where combustion occurs, and hence gas flow therein would naturally have a temperature higher than gas of the external space surrounding the gasifier; Coates, Col. 3, ln. 51-66).
Regarding claim 7, Murphy in view of Coates teaches the gasifier wall according to claim 1, and Murphy further teaches wherein the outer peripheral portion has a thickness of larger than 0 and 5 mm or smaller (Para. 0028, “An advantage of the weld overlay method according to the present invention is that the placing of a top layer in the groove between the successive beads of the bottom layer naturally creates a weld overlay having approximately a 100% bead overlap for this layer, a smooth surface with a relatively constant thickness. Thereby, it is possible to reduce the minimum thickness of the weld overlay to less than 1.5 mm, preferably, to less than 1.3 mm
Regarding independent claim 9, Murphy discloses a method of manufacturing a furnace/boiler wall, the method comprising the steps of: 
forming, on an entire outer circumference of each of a plurality of pipes 12, 36 made of first material (Para. 0004, materials for the pipes include “carbon steel, low alloy steels, or ferretic steels”), an outer peripheral portion made of a second material having higher corrosion resistance than the first material by overlay welding (a 360 degree “weld overlay” is applied to each heat transfer tube 12, Para. 0033; Murphy Fig. 3; the material of the weld overlay is a high corrosion resistant material, Para. 0006, “Providing a corrosion heat resistant coating of a high-temperature corrosion-resistant alloy by a weld overlay cladding is a generally known, cost-effective, method of protecting heat exchange surfaces, such as membrane surfaces, screen tubes, and superheater/reheater tubes in the upper furnace of the boilers”; Para. 0008); 
disposing a board 38 (“fin”) between the pipe on which the outer peripheral portion is formed and another pipe on which the outer peripheral portion is formed (Murphy Fig. 3, Para. 0039); and 
welding the board and the outer peripheral portion to each other to form a welded portion (the interface between the “web” 38 and the weld overlay) that fixes the board and the outer peripheral portion to each other (Para. 0039, Murphy Fig. 3, the board and weld overlay are bonded together by virtue of the weld overlay itself).
Murphy fails to disclose the wall is for a gasifier (Murphy does mention the wall structure can be used in other applications, such as “chemical process vessels”, Para. 0002).
Coates teaches a gasifier that includes a water-cooled pipe wall 17 comprising a plurality of pipes 17a connected by boards 17d (“fins”) welded to the pipes (Coates Fig. 2, Col. 2, ln. 57-63, “Tubes 17 are preferably interconnected by fins 17d extending longitudinally of respective tubes 17 as an integral part thereof and welded along their lengths to respective immediately adjacent tubes so as to provide an imperforate annular wall surrounding and enclosing heat recovery chamber 13”).  Coates further teaches the need for cooling and heat recovery within the gasifier, achieved by use of a “water-wall type of heat exchanger” (Col. 1, ln. 41-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied the method of manufacturing a wall of Murphy to form a gasifier wall, since according to Coates, it is well-known that gasifier walls require intensive cooling, as well as protection against the high temperatures and pressures within the gasifier (Coates Col. 1, ln. 41-54).  Murphy’s pipewall structure would provide cooling for a gasifier wall (via “water-wall type” cooling), while also providing improved corrosion resistance of the heat transfer pipes by virtue of a weld overlay comprising of a high corrosion resistant material (Murphy Para. 0006, 0008-9) with improved durability and reduced corrosion fatigue cracking (Murphy Para. 0028).
Regarding claim 10, Murphy in view of Coates teaches the method of manufacturing a gasifier wall according to claim 9, and Murphy further teaches wherein the forming includes spiral overlay welding in which overlay welding is performed while rotating the pipe to form the outer peripheral portion on the entire outer circumference of the pipe (Para. 0021, “According to a first embodiment of the present invention, the first continuous bead portion and the second continuous bead portion are actually successive circles of one continuous weld bead, forming a spiral on a tube”, claim 10; forming the successive circles of one continuous weld bead to form a spiral on a tube would necessitate and imply a step of rotating the pipe relative to the welding tool, in order to achieve the disclosed 360 degree weld overlay, Para. 0021, 0036-38) .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Coates, further in view of Goller (US 2008/0166278).
Regarding claim 8, Murphy in view of Kuller teaches the gasifier wall according to claim 1, but fails to teach an integrated gasification combined cycle comprising: a gasification unit having the gasifier wall according to claim 1, the gasification unit being configured to gasify a carbonaceous feedstock to produce combustible gas; a gas turbine to be rotationally driven by combusting at least a part of the combustible gas produced by the gasification unit; a steam turbine to be rotationally driven by steam produced by a heat recovery steam generator to which turbine flue gas discharged from the gas turbine is introduced; and a generator coupled to the gas turbine and the steam turbine.
Coates teaches a gasification unit being configured to gasify a carbonaceous feedstock to produce combustible gas (claim 1, “A multiple stage, downflow gasifier for converting carbonaceous solids to an intermediate heating value fuel gas or synthesis gas”).
Additionally, Goller teaches an integrated gasification combined cycle 50 (Goller Fig. 1) comprising: a gasification unit 200 (Goller Fig. 2; 56 in Fig. 1) having gasifier wall 216 (“refractory wall”) having a plurality of pipes 306 (“cooling tubes”) for flowing a cooling medium (steam) therein, the gasification unit being configured to gasify a carbonaceous feedstock (Para. 0012, “gasifier 56 uses coal, petroleum coke, residual oil, oil emulsions, tar sands, and/or other similar fuels”, Para. 0015) to produce combustible gas (“gaseous byproduct”, Para. 0019); a gas turbine 10 to be rotationally driven by combusting at least a part of the combustible gas produced by the gasification unit 56 (Goller Fig. 1); a steam turbine 58 to be rotationally driven by steam produced by a heat recovery steam generator 66 to which turbine 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the gasifier wall of Murphy in view of Coates into an integrated gasification combined cycle plant, in order to utilize the gasifier for the production of syngas from carbonaceous feedstock, producing a combustible gas that can be used to generate electrical energy via a gas turbine and steam turbine, as taught by Goller (Goller Para. 0002-3).  Integrated gasification combined cycles (IGCC plants) are well-known in the art for incorporating gasification systems to gasify solid fuels and separate solids therefrom to produce combustible syngas for electrical energy production.  Such arrangements are conventional and predictable in the art.  Incorporating the gasifier wall of Murphy in view of Coates into an IGCC would provide the IGCC with a gasifier having water cooling, improved corrosion resistance, increased durability and reduced corrosion fatigue cracking (Murphy Para. 0006, 0008-9, 0028).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various pipe wall assemblies with protective elements for furnaces/boilers/gasifiers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741